Citation Nr: 0814579	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability 
with arthritis.

2.  Entitlement to service connection for a neck disability 
with arthritis.

3.  Entitlement to service connection for a bilateral foot 
disability with arthritis.

4.  Entitlement to service connection for chronic herpetic 
neuritis/ganglionitis (claimed as a bilateral leg condition 
and arthritis).

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for cortically based 
visual field loss and cataracts, to include as secondary to 
an in-service head injury.

7.  Entitlement to service connection for seizures, to 
include as secondary to an in-service head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966 with the Army and served additional duty with 
the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
multiple disabilities that he states resulted from an in-
service tank accident.  Specifically, the veteran describes 
this accident as having occurred in Spring 1966 while he was 
stationed with the Second Armored Cavalry in Germany.  He 
states that the tank he was riding in ran off the road and 
into a deep creek, and he was knocked unconscious.  He 
indicates he was initially treated in a field hospital and 
assigned to barracks duty, but he was eventually sent back to 
the United States on an early release due to his injuries.  

VA treatment records do reflect that the veteran has reported 
that the disabilities started as a result on injuries 
sustained when he was in the accident in service, and, in an 
August 2004 clinical note, a VA examiner specifically opined 
that he had visual field loss and decreased vision most 
likely secondary to a head trauma received in the 1960's. 

In March 2008, the veteran testified that his hospitalization 
in Germany lasted for more than a couple of weeks, but he was 
unable to identify the specific hospital in which he was 
treated.  The record reflects that the RO has attempt to 
obtain records of treatment that the veteran reported 
receiving for seizures at Fort Bragg, North Carolina, while 
in the U.S. Army Reserves.  However, VA has not attempted to 
obtain treatment records from the veteran's hospitalization 
in Germany.  

The Board notes that among the veteran's service medical 
records is a September/October 1966 record reflecting 
outpatient treatment at a US Army Dispensary in Bamberg, 
Germany.  The Board also notes that, prior to closing in 
2007, the U.S. Army Hospital in Wuerzburg, Germany provided 
inpatient care services for soldiers stationed at Warner 
Barracks, which is the principal military installation in 
Bamberg, Germany.  See Dan Cragg, Guide to Military 
Installations, (Stackpole Books, 2001) 6th Edition.

On remand, the AMC should determine the appropriate source 
for obtaining records from the now-closed U.S. Army Hospital 
in Wuerzburg, and the AMC should ask if they have records of 
the veteran having received inpatient treatment at that 
facility.  In addition, the AMC should obtain the veteran's 
complete service personnel file from his period of active 
duty, as it may indicate another potential facility in 
Germany at which the veteran may have been hospitalized.  The 
veteran's personnel records may also be able to verify that 
he was involved in a tank accident during service, as the 
veteran has indicated that there were administrative 
consequences to this accident.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request all available 
service personnel records from the 
National Personnel Records Center.  

2.  The AMC should attempt to obtain 
records from the Army Hospital in 
Wuerzburg, Germany at which the veteran 
may have been treated.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims file.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC should 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



